DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 5-9 in the reply filed on November 2, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al.
	The claims are drawn to a method of treating a skin or mucosa barrier dysfunction or defect comprising administering a composition comprising Lactobacillus rhamnosus GG (LGG) (ATCC 53103) and/or a bioactive extract of LGG to increase the expression of filaggrin or profliggrin.
	O’Neill et al (US Publication 2015/0079040) disclose of compositions of Lactobacillus rhamnosus or lysates thereof for use in a method of treatment.  (See 
It is noted that O’Neill et al do not characterize Lactobacillus rhamnosus or an extract thereof as increasing the expression of filaggrin or profilaggrin.  However, a composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, (Lactobacillus rhamnosus or extract thereof) the properties applicant discloses and/or claims (increases expression of filaggrin or profilaggrin) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 10, 2022